EXHIBIT 10.1

SECOND AMENDMENT

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Second Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 31st day of December, 2013, by and among
Silicon Valley Bank (“Bank”), RingCentral, Inc., a Delaware corporation, and
RCLEC, Inc., a Delaware corporation (individually and collectively, jointly and
severally, “Borrower”) whose address is 1400 Fashion Island Boulevard, Suite
700, San Mateo, CA 94404.

RECITALS

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of August 14, 2013 (as the same has been
and may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) provide to
Borrower an additional term loan, (ii) lower the interest rate payable on the
Advances and Growth Capital Advances, and (iii) make certain other revisions to
the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.4 (Supplemental Growth Capital Loan). Section 2.1.4(a) is hereby
amended in its entirety and replaced with the following:

(a) Availability. On the Second Amendment Date, Borrower intends to prepay the
Supplemental Growth Capital Advances with the proceeds of the Term Loan in
accordance with Section 2.1.4(c). No additional Supplemental Growth Capital
Advances are available hereunder.

 

1



--------------------------------------------------------------------------------

2.2 Section 2.1 (Promise to Pay). The following new Section 2.1.5 is hereby
added to Section 2.1:

2.1.5 Term Loan.

(a) Availability. Bank shall make one (1) term loan (the “Term Loan”) available
to Borrower in an amount up to the Term Loan Amount on or about the Second
Amendment Date subject to the satisfaction of the terms and conditions of this
Agreement, which amount shall be used in part to repay all Obligations with
respect to the Supplemental Growth Capital Advances.

(b) Repayment. Borrower shall repay the Term Loan in forty-eight (48) equal
installments of principal, plus any monthly payments of accrued interest (the
“Term Loan Payment”). Beginning on February 5, 2014, each Term Loan Payment
shall be payable on the fifth (5st) day of each month. Borrower’s final Term
Loan Payment, due on the Term Loan Maturity Date, shall include all outstanding
principal and accrued and unpaid interest under the Term Loan. Once repaid, the
Term Loan may not be reborrowed.

(c) Voluntary Prepayment. Borrower shall have the option to prepay the Term Loan
in full, but not in part, provided Borrower (i) shall provide written notice to
Bank of their election to prepay the Term Loan at least five (5) Business Days
prior to such prepayment and (ii) pays, on the date of such prepayment, (A) all
outstanding principal and accrued but unpaid interest, plus (B) all other sums,
including Bank Expenses, if any, that shall have become due and payable.

(d) Mandatory Prepayment Upon an Acceleration. If the Term Loan is accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Bank an amount equal to the sum of (i) all outstanding principal and accrued
but unpaid interest, plus (ii) all other sums, including Bank Expenses, if any,
that shall have become due and payable.

2.3 Section 2.3(a) (Interest Rate). Section 2.3(a) is amended in its entirety
and replaced with the following:

(a) Interest Rate.

(i) Advances. Each Advance shall bear interest on the outstanding principal
amount thereof from the date when made, continued or converted until paid in
full at a rate per annum equal to (A) for Prime Rate Advances, the Prime Rate
plus the applicable Prime Rate Margin, and (B) for LIBOR Advances, the LIBOR
Rate plus the applicable LIBOR Rate Margin. On and after the expiration of any
Interest Period applicable to any Advance that is a LIBOR Advance outstanding on
the date of occurrence of an Event of Default or acceleration of the
Obligations, the amount of such LIBOR Advance shall, during the continuance of
such Event of Default or after acceleration, bear interest at a rate per annum
equal to the Prime Rate plus five and one-half percent (5.50%). Pursuant to the
terms hereof, interest on each Advance shall be

 

2



--------------------------------------------------------------------------------

paid in arrears on each Interest Payment Date. Interest shall also be paid on
the date of any prepayment of any Advance pursuant to this Agreement for the
portion of any Advance so prepaid and upon payment (including prepayment) in
full thereof. All accrued but unpaid interest on the Advances shall be due and
payable on the Revolving Line Maturity Date.

(ii) Growth Capital Advances. Each Growth Capital Advance shall bear interest on
the outstanding principal amount thereof from the date when made, continued or
converted until paid in full at a rate per annum equal to (A) for Prime Rate
Advances, the Prime Rate plus the applicable Prime Rate Margin, and (B) for
LIBOR Advances, the LIBOR Rate plus the applicable LIBOR Rate Margin. On and
after the expiration of any Interest Period applicable to any Growth Capital
Advance that is a LIBOR Advance outstanding on the date of occurrence of an
Event of Default or acceleration of the Obligations, the amount of such LIBOR
Advance shall, during the continuance of such Event of Default or after
acceleration, bear interest at a rate per annum equal to the Prime Rate plus
five and one-half percent (5.50%). Pursuant to the terms hereof, interest on
each Growth Capital Advance shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any prepayment of any Growth
Capital Advance pursuant to this Agreement for the portion of any Growth Capital
Advance so prepaid and upon payment (including prepayment) in full thereof. All
accrued but unpaid interest on the Growth Capital Advances shall be due and
payable on the Growth Capital Maturity Date.

(iii) Term Loan. The Term Loan shall bear interest on the outstanding principal
amount thereof from the date when made, continued or converted until paid in
full at a rate per annum equal to (A) for Prime Rate Advances, the Prime Rate
plus the applicable Prime Rate Margin, and (B) for LIBOR Advances, the LIBOR
Rate plus the applicable LIBOR Rate Margin. On and after the expiration of any
Interest Period applicable to the Term Loan that is a LIBOR Advance outstanding
on the date of occurrence of an Event of Default or acceleration of the
Obligations, the amount of such LIBOR Advance shall, during the continuance of
such Event of Default or after acceleration, bear interest at a rate per annum
equal to the Prime Rate plus six percent (6.00%). Pursuant to the terms hereof,
interest on the Term Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any prepayment of the Term Loan
pursuant to this Agreement for the portion of the Term Loan so prepaid and upon
payment (including prepayment) in full thereof. All accrued but unpaid interest
on the Term Loan shall be due and payable on the Term Loan Maturity Date.

2.4 Section 2.3(b) (Default Rate). The first sentence of Section 2.3(b) is
amended in its entirety and replaced with the following:

Immediately upon the occurrence and during the continuance of an Event of
Default, Obligations shall bear interest at a rate per annum which is equal to
the greater of (i) five percentage points (5.00%) above the rate that is
otherwise applicable thereto or (ii) such other rate as may be described in
Section 2.3(a) (the “Default Rate”) unless Bank otherwise elects from time to
time in its sole discretion to impose a smaller increase.

 

3



--------------------------------------------------------------------------------

2.5 Section 2.3(c) (Adjustment to Interest Rate). The following is hereby added
to the end of Section 2.3(c):

The interest rate applicable to each LIBOR Advance shall be determined in
accordance with Section 3.4(a) hereunder. Subject to Sections 3.5 and 3.6, such
rate shall apply during the entire Interest Period applicable to such LIBOR
Advance, and interest calculated thereon shall be payable on the Interest
Payment Date applicable to such LIBOR Advance. The Prime Rate Margin and LIBOR
Rate Margin applicable to Prime Rate Advances and LIBOR Rate Advances,
respectively, on any date shall be determined on the basis of Borrower’s closing
balance of cash and Cash Equivalents on deposit with Bank and Bank’s Affiliates
on such date.

2.6 Section 2.3(d) (Payment; Interest Computation). The first sentence of
Section 2.3(d) is amended in its entirety and replaced with the following:

Except as otherwise provided in Section 2.3(a), interest is payable monthly on
the first (1st) calendar day of each month and shall be computed on the basis of
a 360-day year for the actual number of days elapsed.

2.7 Section 3.4 (Procedures for Borrowing). Section 3.4 is amended in its
entirety and replaced with the following:

3.4 Procedures for Borrowing.

(a) Advances/Term Loan.

(i) Subject to the prior satisfaction of all other applicable conditions to the
making of the Term Loan or an Advance (as applicable) set forth in this
Agreement, the Term Loan or an Advance shall be made upon Borrower’s irrevocable
written notice delivered to Bank by electronic mail in the form of a Notice of
Borrowing executed by an Authorized Signer or without instructions if any
Advance is necessary to meet Obligations which have become due. Such Notice of
Borrowing must be received by Bank prior to 12:00 p.m. Pacific time, (i) at
least three (3) Business Days prior to the requested Funding Date, in the case
of any LIBOR Advance, and (ii) on the requested Funding Date, in the case of a
Prime Rate Advance, specifying: (1) the amount of the Term Loan or Advance;
(2) the requested Funding Date; (3) whether the Term Loan or Advance is to be
comprised of LIBOR Advances or Prime Rate Advances; and (4) the duration of the
Interest Period applicable to any such LIBOR Advances included in such notice;
provided that if the Notice of Borrowing shall fail to specify the duration of
the Interest Period for the Term Loan or any Advance comprised of LIBOR
Advances, such Interest Period shall be one (1) month. In addition to such
Notice of Borrowing, Borrower must promptly deliver to Bank such other reports
and information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its sole
discretion.

 

4



--------------------------------------------------------------------------------

(ii) On the Funding Date, Bank shall credit proceeds of the Term Loan or Advance
to the Designated Deposit Account and, subsequently, shall transfer such
proceeds by wire transfer to such other account as Borrower may instruct in the
Notice of Borrowing. The Term Loan and any Advances shall not be deemed made to
Borrower, and no interest shall accrue on the Term Loan or any such Advance,
until the related funds have been deposited in the Designated Deposit Account.

2.8 Section 3 (Conditions of Loans). The following new Sections 3.5, 3.6, and
3.7 are hereby added to Section 3:

3.5 Conversion and Continuation Elections.

(a) So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, Borrower may, upon irrevocable
written notice to Bank:

(1) elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;

(2) elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date; or

(3) elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date into Prime Rate Advances.

(b) Borrower shall deliver a Notice of Conversion/Continuation by electronic
mail to be received by Bank prior to 12:00 p.m. Pacific time (i) at least three
(3) Business Days in advance of the Conversion Date or Continuation Date, if the
Term Loan, any Advances or any Growth Capital Advances are to be converted into
or continued as LIBOR Advances; and (ii) on the Conversion Date, if the Term
Loan, any Advances or any Growth Capital Advances are to be converted into Prime
Rate Advances, in each case specifying the:

(1) proposed Conversion Date or Continuation Date;

(2) aggregate amount of the Term Loan, Advances or Growth Capital Advances to be
converted or continued;

(3) nature of the proposed conversion or continuation; and

(4) if the resulting Term Loan, Advance or Growth Capital Advance is to be a
LIBOR Advance, the duration of the requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected to convert such
LIBOR Advances into Prime Rate Advances.

 

5



--------------------------------------------------------------------------------

(d) Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, but specifically excluding LIBOR Advances
consisting of the Term Loan, at the beginning of an Interest Period shall at any
time during such Interest Period exceeds the lesser of the Revolving Line or the
Borrowing Base. Borrower agrees to pay Bank, upon demand by Bank (or Bank may,
at its option, debit the Designated Deposit Account or any other account
Borrower maintains with Bank) any amounts required to compensate Bank for any
loss (including loss of anticipated profits), cost, or expense incurred by Bank,
as a result of the conversion of LIBOR Advances to Prime Rate Advances pursuant
to this Section 3.5(d).

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.

3.6 Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such LIBOR Advance on the basis provided for in
the definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Term Loan, Advance or Growth Capital Advance may be made as, or converted
to, LIBOR Advances until such time as Bank notifies Borrower that the
circumstances giving rise to such notice no longer exist, and (ii) any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrower with respect to
LIBOR Advances in respect of which such determination was made shall be deemed
to be rescinded by Borrower.

 

6



--------------------------------------------------------------------------------

(c) Compensation for Breakage or Non-Commencement of Interest Periods. If
(i) for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.7(c) and
3.7(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advance does not occur on a date specified in a Notice of Borrowing or a
Notice of Conversion/Continuation, as the case may be, or (ii) any complete or
partial principal payment or reduction of a LIBOR Advance, or any conversion of
any LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, Borrower shall compensate Bank,
upon written request by Bank, for all losses and expenses incurred by Bank in an
amount equal to the excess, if any, of:

(A) the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from
(y) the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, to (z) in the case of a
failure to borrow, convert or continue as provided in clause (i) above, the last
day of the Interest Period that would have commenced on the date of such
borrowing, conversion or continuing but for such failure, and in the case of a
payment, reduction or conversion prior to the last day of an Interest Period
applicable to a LIBOR Advance as provided in clause (ii) above, the last day of
such Interest Period, in each case at the applicable rate of interest or other
return for such LIBOR Advance(s) provided for herein (excluding, however, the
LIBOR Rate Margin included therein, if any), over

(B) the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.

Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error.

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.6 and under Section 3.7 shall be made as
though Bank had actually funded each relevant LIBOR Advance through the purchase
of a Eurodollar deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR Rate in an amount equal to the amount of such LIBOR Advance
and having a maturity comparable to the relevant Interest Period; provided,
however, that Bank may fund each of its LIBOR Advances in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 3.6 and under Section 3.7.

 

7



--------------------------------------------------------------------------------

(e) LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have the Term
Loan, an Advance or a Growth Capital Loan be made or continued as, or converted
to, a LIBOR Advance after the expiration of any Interest Period then in effect
for the Term Loan or such Advance or Growth Capital Advance and (ii) subject to
the provisions of Section 3.6(c), any Notice of Conversion/Continuation given by
Borrower with respect to a requested conversion/continuation that has not yet
occurred shall, at Bank’s option, be deemed to be rescinded by Borrower and be
deemed a request to convert or continue the Term Loan, Advances or Growth
Capital Advances referred to therein as Prime Rate Advances.

3.7 Additional Requirements/Provisions Regarding LIBOR Advances.

(a) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Advances relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.7(a). Determinations and allocations by Bank for purposes of this
Section 3.7(a) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make LIBOR Advances, of making or maintaining
LIBOR Advances, or on amounts receivable by it in respect of LIBOR Advances, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.

(b) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental

 

8



--------------------------------------------------------------------------------

authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by Bank (or its applicable lending office)
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank, or comparable agency, has
or would have the effect of reducing the rate of return on capital of Bank or
any person or entity controlling Bank (a “Parent”) as a consequence of its
obligations hereunder to a level below that which Bank (or its Parent) could
have achieved but for such adoption, change, or compliance (taking into
consideration policies with respect to capital adequacy) by an amount deemed by
Bank to be material, then from time to time, within five (5) days after demand
by Bank, Borrower shall pay to Bank such additional amount or amounts as will
compensate Bank for such reduction. A statement of Bank claiming compensation
under this Section 3.7(b) and setting forth the additional amount or amounts to
be paid to it hereunder shall be conclusive absent manifest error.

Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to this Section 3.7(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to this Section 3.7(b)
shall survive the Revolving Line Maturity Date, the Term Loan Maturity Date, the
Growth Capital Maturity Date, the termination of this Agreement and the
repayment of all Obligations.

(c) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, LIBOR Advances shall not terminate if Bank and
Borrower agree in writing to a different interest rate applicable to LIBOR
Advances.

(d) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.6(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 3.6(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances, Growth Capital Advances and the Term Loan
converted into or continued as Prime Rate Advances by giving notice (by
facsimile or by telephone confirmed in writing) to Bank of such modification on
the date on which Bank gives notice of its determination as described above.

 

9



--------------------------------------------------------------------------------

2.9 Section 6.2 (Financial Statements, Reports, Certificates). Clauses (ii),
(iii), (iv), and (v) of Section 6.2 are amended in their entirety and replaced
with the following:

(ii) as soon as available, but no later than forty-five (45) days after the last
day of each fiscal quarter, company prepared consolidated balance sheets and
income statements covering RingCentral’s consolidated operations for such fiscal
quarter, certified by a Responsible Officer and in a form acceptable to Bank
(the “Quarterly Financial Statements”); upon the reasonable request of Bank,
Borrower shall provide a consolidating balance sheet and income statement
covering RingCentral’s and each of its Subsidiaries’ operations for a given
quarter within a reasonable time after the end of such quarter but not to exceed
sixty (60) days;

(iii) within forty-five (45) days after the last day of each fiscal quarter and
together with the Quarterly Financial Statements, a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such fiscal quarter, Borrower is in full compliance with all of the terms and
conditions of this Agreement and such other information as Bank shall reasonably
request;

(iv) as soon as available, but not later than ninety (90) days after the last
day of Borrower’s fiscal year, annual financial projections for the following
fiscal year commensurate in form and substance with those provided to Borrower’s
investors;

(v) as soon as available, and in any event within one hundred twenty (120) days
following the end of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from KPMG LLP or such other
independent certified public accounting firm acceptable to Bank in its
reasonable discretion;

2.10 Section 6.8 (Financial Covenants). Section 6.8 is amended in its entirety
and replaced with the following:

6.8 Financial Covenants. Maintain at all times, subject to periodic reporting as
of the last day of each quarter:

(a) Liquidity. Liquidity of not less than the greater of (i) Ten Million Dollars
($10,000,000) or (ii) Borrower’s Cash Burn for the most recently ended quarter
multiplied by three (3); and

 

10



--------------------------------------------------------------------------------

(b) EBITDA. Maintain trailing twelve-month EBITDA of at least the following:

 

Twelve Month Period Ending    Minimum
EBITDA

December 31, 2013

   ($27,000,000)

March 31, 2014

   ($27,000,000)

June 30, 2014

   ($27,000,000)

September 30, 2014

   ($27,000,000)

December 31, 2014

   ($24,000,000)

March 31, 2015

   ($20,000,000)

June 30, 2015

   ($17,000,000)

September 30, 2015

   ($14,000,000)

December 31, 2015

   ($10,000,000)

March 31, 2016

   ($5,000,000)

June 30, 2016 and thereafter

   $1.00

2.11 Section 8.1 (Payment Default). The parenthetical in clause (a) of
Section 8.1 is hereby amended by replacing the reference to “the Revolving Line
Maturity Date, Growth Capital Maturity Date or Supplemental Growth Capital
Maturity Date” with “the Revolving Line Maturity Date, Growth Capital Maturity
Date or Term Loan Maturity Date”.

2.12 Section 12.17 (Intercreditor Agreement). Section 12.17 is amended in its
entirety and replaced with the following:

12.17 Reserved.

2.13 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Business Day” is any day that is not a Saturday, Sunday or other day on which
Bank is closed, except that if any determination of a “Business Day” shall
relate to a LIBOR Advance, the term “Business Day” shall also mean a day on
which dealings are carried on in the London interbank market.

“Credit Extension” is any Advance, Overadvance, Growth Capital Advance, Term
Loan or any other extension of credit by Bank for Borrower’s benefit.

“Supplemental Growth Capital Advance” is any Credit Extension made pursuant
Section 2.1.4 prior to the Second Amendment Date.

“TriplePoint Loan Agreements” means the Equipment Loan Agreement.

 

11



--------------------------------------------------------------------------------

2.14 Section 13 (Definitions). Clause (k) of the defined term “Permitted
Indebtedness” is amended in its entirety and replaced with the following:

(k) Indebtedness in a maximum principal amount of Ten Million Dollars
($10,000,000) under the Equipment Loan Agreement;

2.15 Section 13 (Definitions). Clauses (g) and (n) of the defined term
“Permitted Investments” in Section 13.1 are amended in their entirety and
replaced with the following:

(g) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed One Hundred Thousand
Dollars ($100,000) in the aggregate in any fiscal year except as follows:
(1) Borrower may make Investments up to Two Million Dollars ($2,000,000) per
fiscal quarter into its Subsidiary formed under the laws of the United Kingdom,
(2) Borrower may make Investments up to Seven Hundred Fifty Thousand Dollars
($750,000) per fiscal quarter into its Subsidiary formed under the laws of the
People’s Republic of China, (3) Borrower may make Investments up Two Million
Dollars ($2,000,000) per fiscal quarter into its Subsidiary formed under the
laws of Canada, (4) Borrower may make Investments up One Million Dollars
($1,000,000) per fiscal quarter into its Subsidiary formed under the laws of the
Netherlands, (5) Borrower may make Investments up One Million Dollars
($1,000,000) per fiscal quarter into its Subsidiary formed under the laws of
Switzerland, and (6) Borrower and Bank shall meet and confer in good faith
regarding whether it is commercially reasonable for Borrower to be permitted to
make Investments in excess of One Hundred Thousand Dollars ($100,000) in other
Subsidiaries in connection with third-party commercial agreements involving such
Subsidiary;

(n) Investment in Subsidiaries necessary to establish co-location facilities or
data centers in an amount not to exceed Six Million Dollars ($6,000,000) in the
aggregate in any twelve-month period; and

2.16 Section 13 (Definitions). The following terms and their respective
definitions are hereby added to Section 13.1 in their appropriate alphabetical
order:

“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.

“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) stock based
compensation and other non-cash expenses.

 

12



--------------------------------------------------------------------------------

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).

“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the first day of each month (or, if that day of the month
does not fall on a Business Day, then on the first Business Day following such
date), and each date a Prime Rate Advance is converted into a LIBOR Advance to
the extent of the amount converted to a LIBOR Advance.

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one, two, three, or six months thereafter, in each case as
Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Credit Extension to be made, continued as or converted
into a LIBOR Advance, the rate of interest per annum determined by Bank to be
the per annum rate of interest at which deposits in Dollars are offered to Bank
in the London interbank market (rounded upward, if necessary, to the nearest
0.0001%) in which Bank customarily participates at 11:00 a.m. (local time in
such interbank market) two (2) Business Days prior to the first day of such
Interest Period for a period approximately equal to such Interest Period and in
an amount approximately equal to the amount of such Credit Extension.

 

13



--------------------------------------------------------------------------------

“LIBOR Advance” means an Advance, Growth Capital Advance or Term Loan (as
applicable) that bears interest based at the LIBOR Rate.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Credit Extension, an interest rate per annum
(rounded upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such
Interest Period divided by one (1) minus the Reserve Requirement for such
Interest Period.

“LIBOR Rate Margin” is (a) with respect to Advances and Growth Capital Advances,
(i) during any month for which the average daily closing balance of Borrower’s
cash and Cash Equivalents maintained with Bank or Bank’s Affiliates in the
immediately preceding month is at least Thirty Million Dollars ($30,000,000),
three and one quarter percent (3.25%), or (ii) during any month for which the
average daily closing balance of Borrower’s cash and Cash Equivalents maintained
with Bank or Bank’s Affiliates in the immediately preceding month is less than
Thirty Million Dollars ($30,000,000), three and a half percent (3.50%); and
(b) with respect to the Term Loan, (i) during any month for which the average
daily closing balance of Borrower’s cash and Cash Equivalents maintained with
Bank or Bank’s Affiliates in the immediately preceding month is at least Thirty
Million Dollars ($30,000,000), three and three quarters percent (3.75%), or
(ii) during any month for which the average daily closing balance of Borrower’s
cash and Cash Equivalents maintained with Bank or Bank’s Affiliates in the
immediately preceding month is less than Thirty Million Dollars ($30,000,000),
four percent (4.00%).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.5(a), substantially in the form of Exhibit F, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.6, substantially in the form of Exhibit G, with
appropriate insertions.

“Parent” is defined in Section 3.7(b).

“Prime Rate Advance” means an Advance, Growth Capital Advance or Term Loan (as
applicable) that bears interest based at the Prime Rate.

“Prime Rate Margin” is (a) with respect to Advances and Growth Capital Advances,
(i) during any month for which the average daily closing balance of Borrower’s
cash and Cash Equivalents maintained with Bank or Bank’s Affiliates in the
immediately preceding month is at least Thirty Million Dollars ($30,000,000),
one quarter of one percentage point (0.25%), or (ii) during any month for which
the average daily closing balance of Borrower’s cash and Cash Equivalents
maintained with Bank or Bank’s Affiliates in the immediately preceding month is
less than Thirty Million Dollars

 

14



--------------------------------------------------------------------------------

($30,000,000), one half of one percentage point (0.50%); and (b) with respect to
the Term Loan, (i) during any month for which the average daily closing balance
of Borrower’s cash and Cash Equivalents maintained with Bank or Bank’s
Affiliates in the immediately preceding month is at least Thirty Million Dollars
($30,000,000), three quarters of one percentage point (0.75%), or (ii) during
any month for which the average daily closing balance of Borrower’s cash and
Cash Equivalents maintained with Bank or Bank’s Affiliates in the immediately
preceding month is less than Thirty Million Dollars ($30,000,000), one
percentage point (1.00%).

“Quarterly Financial Statements” is defined in Section 6.2(ii).

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“Second Amendment Date” means December 31, 2013.

“Term Loan” is defined in Section 2.1.5(a).

“Term Loan Amount” is an amount equal to Fifteen Million Dollars ($15,000,000).

“Term Loan Maturity Date” is January 5, 2018.

“Term Loan Payment” is defined in Section 2.1.5(b).

2.17 Section 13 (Definitions). The following terms and their definitions set
forth in Section 13.1 are hereby deleted in their entirety:

“Intercreditor Agreement”

“Monthly/Quarterly Financial Statements”

 

15



--------------------------------------------------------------------------------

2.18 Exhibit B (Compliance Certificate). The Compliance Certificate in Exhibit B
to the Loan Agreement is amended in its entirety and replaced with the
Compliance Certificate in the form of Exhibit B attached hereto.

2.19 Exhibit F (Notice of Borrowing). The Notice of Borrowing in the form of
Exhibit F attached hereto is hereby attached to the Loan Agreement as Exhibit F.

2.20 Exhibit G (Notice of Conversion/Continuation). The Notice of
Conversion/Continuation in the form of Exhibit G attached hereto is hereby
attached to the Loan Agreement as Exhibit G.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

16



--------------------------------------------------------------------------------

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to Fifty Thousand
Dollars ($50,000), and (c) payment of Bank’s legal fees and expenses in
connection with the negotiation and preparation of this Amendment.

[Signature page follows.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     RingCentral, Inc.       By:  

/s/ Robert Lawson

      Name:   Robert Lawson By:  

/s/ Justin Mauch

    Title:   SVP and Treasurer Name:   Justin Mauch       Title:   Vice
President             RCLEC, Inc.       By:  

/s/ Robert Lawson

      Name:   Robert Lawson       Title:   Treasurer

[Signature Page to Second Amendment to

Second Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK       Date:  

 

FROM:    RINGCENTRAL, INC. and RCLEC, INC.        

The undersigned authorized officer of RingCentral, Inc., on behalf of
RingCentral, Inc. and RCLEC, Inc. (“Borrower”) certifies that under the terms
and conditions of the Second Amended and Restated Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending                      with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except (i) as explained in an accompanying letter or
footnotes and (ii) with respect to unaudited financial statements for the
absence of footnotes and subject to year-end adjustments. The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies

Quarterly financial statements with Compliance Certificate

   Quarterly within 45 days    Yes    No

Annual financial statement (CPA Audited)

   FYE within 120 days    Yes    No

10-Q, 10-K and 8-K

   Within 5 days after filing with SEC    Yes    No

Borrowing Base Certificate

   Monthly within 30 days    Yes    No

Annual Board Approved Financial Projections

   FYE within 90 days    Yes    No

 

Financial Covenant

   Required   Actual      Complies

Maintain (as of the last day of each fiscal quarter):

       

Minimum Liquidity

       

Greater of:

   $10,000,000     

OR

   $            


(3 quarters of
Cash Burn)

    $                   Yes    No

Minimum Trailing 12-Month EBITDA

        Yes    No

December 31, 2013

   ($27,000,000)     $                   Yes    No

March 31, 2014

   ($27,000,000)     $                   Yes    No

June 30, 2014

   ($27,000,000)     $                   Yes    No

September 30, 2014

   ($27,000,000)     $                   Yes    No

December 31, 2014

   ($24,000,000)     $                   Yes    No

March 31, 2015

   ($20,000,000)     $                   Yes    No

June 30, 2015

   ($17,000,000)     $                   Yes    No

September 30, 2015

   ($14,000,000)     $                   Yes    No

December 31, 2015

   ($10,000,000)     $                   Yes    No

March 31, 2016

   ($5,000,000)     $                   Yes    No

June 30, 2016, and thereafter

   $1.00     $                   Yes    No



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

RingCentral, Inc., on behalf of itself and all

Borrowers

      BANK USE ONLY         Received by:                                  
                                            AUTHORIZED SIGNER By:  

 

      Date:                                     
                                              Name:  

 

      Title:  

 

      Verified:                                    
                                                AUTHORIZED SIGNER        
Date:                                     
                                                      Compliance Status:        
Yes     No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                                         

 

I. Liquidity (Section 6.8(a)) (tested quarterly)

 

Required:                Greater of:               
(a) $10,000,000 or                (b) $             (3 quarters Cash Burn (see
below))

Actual:

 

A.    Aggregate value of the unrestricted cash and Cash Equivalents of Borrower
maintained with Bank      $                B.    Availability Amount     
$                C.    Liquidity (the sum of lines A and B)      $            
  

Is line C equal to or greater than the applicable amount set forth above?

 

             No, not in compliance

                Yes, in compliance

 

II. Cash Burn (This is not a financial covenant but is used to determine the
Liquidity requirement.)

 

A.    EBITDA loss of Borrower for the most recently ended quarter, determined in
accordance with GAAP      $                B.    Aggregate value of stock based
compensation for the most recently ended quarter      $                C.   
Aggregate value of other non-cash expenses for the most recently ended quarter
     $                D.    Change in Deferred Revenue for the most recently
ended quarter      $                E.    Aggregate value of unfunded capital
expenditures of Borrower for the most recently ended quarter      $            
   F.    Cash Burn (line A plus line B plus line C plus line D minus line E)   
  $                G.    Three quarters Cash Burn (lesser of line F multiplied
by 3 or Zero Dollars ($0))      $               

Actual:         (-1) multiplied by $             (Line G) = $            

  



--------------------------------------------------------------------------------

III. EBITDA (Section 6.8(b))

Required: See chart below

 

Twelve Month Period Ending    Minimum
EBITDA

December 31, 2013

   ($27,000,000)

March 31, 2014

   ($27,000,000)

June 30, 2014

   ($27,000,000)

September 30, 2014

   ($27,000,000)

December 31, 2014

   ($24,000,000)

March 31, 2015

   ($20,000,000)

June 30, 2015

   ($17,000,000)

September 30, 2015

   ($14,000,000)

December 31, 2015

   ($10,000,000)

March 31, 2016

   ($5,000,000)

June 30, 2016 and thereafter

   $1.00

Actual:

 

A.    Net Income    $             B.    To the extent included in the
determination of Net Income      

1.      The provision for income taxes

   $               

2.      Depreciation expense

   $               

3.      Amortization expense

   $               

4.      Net Interest Expense

   $               

5.      Stock based compensation and other non-cash expenses

   $               

6.      The sum of lines 1 through 5

   $             C.    EBITDA (line A plus line B.6)    $            

Is line C equal to or greater than the applicable amount set forth above?

 

             No, not in compliance

                  Yes, in compliance



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF BORROWING

RINGCENTRAL, INC. AND RCLEC, INC.

Date:                                              

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention: CFD Operations

Email: CFDOperations@svb.com

Attention: Justin Mauch

Email: jmauch@svb.com

 

RE: Second Amended and Restated Loan and Security Agreement dated as of
August 14, 2013 (as amended, modified, supplemented or restated from time to
time, the “Loan Agreement”), by and among RingCentral, Inc., RCLEC, Inc.
(individually and collectively, “Borrower”), and Silicon Valley Bank (the
“Bank”)

Ladies and Gentlemen:

The undersigned, on behalf of itself and any other Borrower, refers to the Loan
Agreement, the terms defined therein and used herein as so defined, and hereby
gives you notice irrevocably, pursuant to Section 3.4(a) of the Loan Agreement,
of the borrowing of an Advance.

1. The Funding Date1, which shall be a Business Day, of the requested borrowing
is             .

2. The Currency of the requested borrowing is U.S. Dollars.

3. The aggregate amount of the requested Advance is $            .

4. The requested Advance shall consist of $            of Prime Rate Advances
and $            of LIBOR Advances.

5. The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be             months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

(a) all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

1  Advance requests for LIBOR Advances must be submitted by 12:00 pm Pacific
time at least three (3) Business Days prior to Funding Date. Advance requests
for Prime Rate Advances must be submitted by 12:00 pm Pacific time on the
Funding Date.



--------------------------------------------------------------------------------

(b) no Event of Default has occurred and is continuing, or would result from
such proposed Advance; and

(c) the requested Advance will not cause the aggregate principal amount of the
outstanding Advances to exceed, as of the designated Funding Date, the
Availability Amount.

 

BORROWER       RINGCENTRAL, INC.       By:           Name:           Title:    

For internal Bank use only

 

LIBOR Pricing Date

  

LIBOR

  

LIBOR Variance

  

Maturity Date

                  %   



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF CONVERSION/CONTINUATION

RINGCENTRAL, INC. AND RCLEC, INC.

Date:                                                 

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention: CFD Operations

Email: CFDOperations@svb.com

Attention: Justin Mauch

Email: jmauch@svb.com

 

RE: Second Amended and Restated Loan and Security Agreement dated as of
August 14, 2013 (as amended, modified, supplemented or restated from time to
time, the “Loan Agreement”), by and among RingCentral, Inc., RCLEC, Inc.
(individually and collectively, “Borrower”), and Silicon Valley Bank (the
“Bank”)

Ladies and Gentlemen:

The undersigned, on behalf of itself and any other Borrower, refers to the Loan
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 3.5 of the Loan
Agreement, of the [conversion] [continuation] of the [Term Loan/Advances/Growth
Capital Advances] specified herein, that:

1. The date of the [conversion] [continuation] is
                                        , 20    .

2. The aggregate amount of the proposed [Term Loan/Advances/Growth Capital
Advances] to be [converted] is $             or [continued] is $            .

3. The [Term Loan/Advances/Growth Capital Advances]are to be [converted into]
[continued as] [LIBOR] [Prime Rate] Advances.

4. The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be              months.

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

(a) all representations and warranties of Borrower stated in the Loan Agreement
are true, accurate and complete in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;



--------------------------------------------------------------------------------

(b) no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation]; and

(c) the requested [conversion] [continuation] will not cause the aggregate
principal amount of the outstanding Advances to exceed, as of the designated
Funding Date, (i) the lesser of (A) the Revolving Line minus the outstanding
principal balance of any Growth Capital Advances, or (B) the CMRR multiplied by
the Advance Rate minus (ii) the aggregate outstanding principal amount of any
Advances.

 

BORROWER       RINGCENTRAL, INC.       By:           Name:           Title:    

For internal Bank use only

 

LIBOR Pricing Date

  

LIBOR

  

LIBOR Variance

  

Maturity Date

                  %   